Opinión disidente del
Juez Asociado Señor Negrón García
con la cual concurre el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 20 de enero de 1977
Orientado por el principio de que nuestra Ley Fundamental posee la suficiente flexibilidad y los mecanismos necesarios para balancear justicieramente los conflictos que se le susci-tan a la presente y futuras generaciones, y comprometido en hacer viable en la práctica el exordio constitucional de que Puerto Rico es una sociedad erigida “ . . sobre una base plenamente democrática, [para] promover el bienestar general y asegurar para nosotros y nuestra posteridad el goce cabal de los derechos humanos... .”,(1) me veo en la obligación *642de disentir del dictamen desestimatorio del Tribunal me-diante el cual se confirma la sentencia de injunction perma-nente dictada el 29 de mayo de 1975 por el Tribunal Superior, Sala de San Juan, en torno a unos piquetes diurnos y nocturnos desplegados desde el 4 de mayo de 1975 contra el Gobernador de Puerto Rico en un tramo de la calle Fortaleza frente a la entrada principal de la Mansión Ejecutiva de San Juan.
Escribo esta ponencia consciente de que pueda caracteri-zarse como académica ya que el piquete finalizó hace tiempo. Dada a la realidad histórica, plasmada en ley, (2) de que La Fortaleza es la Residencia y Oficina Oficial del Gobernador de Puerto Rico, para la cual el único acceso y entrada principal es un segmento 'limitado de la calle de igual nombre, estoy convencido de que piquetes análogos al de autos, razona-blemente surgirán nuevamente en nuestros tiempos, siendo imperativo que el Tribunal profundizara sobre varios extre-mos de la reglamentación impugnados por los apelantes.
Sostengo que lo acontecido en el caso de autos no es ma-teria muerta para la historia, ya que el ejercicio de la libre expresión es de valor contemporáneo e imperecedero en nues-tro país. La desestimación de la Sentencia negando el piquete nocturno limitado, priva al pueblo de su personalidad enér-gica debilitando su espíritu en el ejercicio de esta preciosa libertad, que es la única que en una democracia fecundiza y vivifica la libertad política. Su restricción es ponerla fuera del alcance de las clases marginadas, reduciendo a mínimos innecesarios los mecanismos de ley y protesta contra los po-deres públicos.
A los fines de fundamentar esta posición, expondré el trasfondo doctrinario constitucional que nutre este derecho.
*643I
La libertad de expresión garantizada en el Art. II, Sec. 4, de la Constitución del Estado Libre Asociado y la Primera Enmienda de la de Estados Unidos tiene “. . . como fondo la libertad de conciencia ... y supone el intento de proteger jurídicamente el libre desenvolvimiento de la personalidad a través de los medios más eficaces y habituales de exterioriza-ción de los contenidos de conciencia.” (3) El individuo tiene un interés legítimo en poder expresar sus opiniones, y existe también un interés social en fomentar la comunicación y el li-bre intercambio de ideas. (4) De ahí que haya sido descrita como una de las libertades fundamentales del ser humano, go-zando de primacía en nuestro orden constitucional. Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971); Mari Bras v. Casañas, 96 D.P.R. 15 (1968).
No obstante su importancia, su ejercicio “. . . no supone una irrestricción absoluta de forma que no pueda subordi-narse a otros intereses cuando la necesidad y la conveniencia públicas lo requieran.” Mari Bras v. Casañas, supra, pág. 21; E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976).(5)
“La libertad de expresión protege el derecho .del individuo particular a exteriorizar como guste los contenidos de su con-ciencia, al mismo tiempo que establece la premisa indispensable para la formación de opinión pública, sobre cuyo régimen está fundado el gobierno democrático. El aspecto político de estas *644garantías, es, pues, tan importante, cuando menos, como el as-pecto individual, y ambos necesitan coordinarse. Si sólo hubiera de entrar en consideración el primero, la libertad de expresión podría acaso ser ilimitada en la práctica como lo es en principio; Al entrar en juego el segundo, se impone un sistema que coor-idine las 'libertades individuales de los particulares con el fin de mantener las instituciones democráticas en buenas condiciones de funcionamiento.” La Nueva Constitución, op. *cit., pág. 205.
El reconocimiento jurídico del derecho a la libre expre-sión como parte esencial e integral de la dignidad de la persona humana en nuestra democracia, rebasa su concepción tradicional de comunicación puramente oral y escrita, co-brando nuevas dimensiones a través de demostraciones como la que nos ocupa en el presente caso: el piquete. Como medio de expresión pacífica, cuyo fin sea legítimo, es una vía efec-tiva para la diseminación de ideas y goza de protección cons-titucional. (6) A pesar de que en el pasado el piquete era gene-ralmente asociado con disputas obrero-patronales, ha servido para fomentar muchos objetivos no laborales. (7) Representa, además, un mecanismo efectivo de protesta, accesible a mu-chos grupos que no pueden utilizar, por resultar muy cos-tosos, los medios convencionales de comunicación en masa, a saber, la radio, la prensa y la televisión. (8)
El Estado, a su vez, tiene legítimamente el deber de velar por la paz y la tranquilidad de la comunidad, de evitar la violencia, el abuso de la propiedad y de asegurar que las fa-cilidades públicas estén al servicio de todos los ciudadanos. Le corresponde además proteger el derecho a la libre expre-*645sión de los que participan en el piquete y el derecho a la pri-vacidad de los otros miembros de la comunidad.(9) La liber-tad irrestricta entraña una incapacidad para perdurar y servir a todos; lleva el germen de la anarquía que es el anti-climax de la libertad misma.
Debido a que se reconoce que el piquete envuelve elemen-tos adicionales de conducta a los de la simple expresión, se ha reconocido repetidamente la facultad del Estado a reglamen-tarlo en cuanto al número de participantes, el sitio y las horas. Igual poder prevalece respecto a otras actividades análogas tales como la repartición de hojas sueltas, el uso de altoparlantes con referencia a tiempo, hora y lugar. La clave radica en la imposición de restricciones necesarias y razona-bles con el objetivo de balancear los intereses en conflicto: la libertad de expresión de los manifestantes, el mantenimiento del orden y la tranquilidad en la comunidad y la protección de los derechos de los otros integrantes de la misma. Graymed v. City of Rockford, 408 U.S. 104 (1972); Cameron v. Johnson, 390 U.S. 611 (1968); Cox v. Louisiana, 379 U.S. 558 (1965); Cox v. Louisiana, 379 U.S. 356 (1965); Schneider v. State, 308 U.S. 147 (1939); Haque v. CIO, 307 U.S. 496 (1939).
No existiendo una regla dorada absoluta, la razonabili-dad de las restricciones dependerá de las circunstancias par-ticulares de cada caso tomando en cuenta las características del lugar donde se celebra el piquete, la forma de llevarlo a cabo y las personas o funcionarios contra quienes se dirige. Cabe sin embargo destacar, como premisa cardinal, que un piquete es una forma de comunicación y no un medio para la intimidación legal en que predomine una amenaza real de fuerza que equivalga a fuerza ejercida mediante el uso inten-*646donado desmedido de palabras y actos calculados, con el pro-pósito de causar a una persona ordinaria miedo o daños a su persona, negocio o propiedad. El piquete constitucionalmente salvaguardado es aquel compatible con el principio de que la libre discusión y diálogo de ideas — aun ante grandes diferen-cias de criterios en una sociedad — representa el mecanismo mediante el cual el poder de la razón se impone sobre la pa-sión como vía pacífica de lograr acceso a la mente humana, resolver los conflictos y ganar adeptos y seguidores. “Las diferencias y los conflictos no perturban la solidaridad de los seres humanos en el bien común sino que, por el contrario la fortalece y afianza.” 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico, pág. 2563 (Ed. 1961). En con-secuencia, existe el derecho de un ciudadano o grupo de ciuda-danos a protestar y exponer sus criterios de manera pacífica eontra la injusticia y la opresión — sea real, ilusoria o imagi-naria — y por ende, un piquete no puede ser prohibido o regla-mentado irrazonablemente por el simple hecho de que las ideas y opiniones expresadas no gocen del respaldo o la apro-bación de la mayoría o no sean de agrado de los miembros de la comunidad, siempre que las mismas caigan dentro de las comunicaciones protegidas constitucionalmente. Bachellar v. Maryland, 397 U.S. 564 (1970); Street v. N.Y., 394 U.S. 576 (1969); Cox v. Louisiana, supra.
Dentro del marco general de una sociedad democrática existen ciertas limitaciones inherentes a la vida en común que exige tolerancia de todos, tanto de aquellos que desean mani-festarse, como de los que por tales mensajes se sienten ofendi-dos o incómodos. Es ésta la esencia y característica medular de una sociedad libre y domocrática, rasgo que no se encuen-tra en ningún otro sistema político.
II
A la luz de estos principios generales, examinemos la reglamentación en el caso de autos. El tribunal determinó *647que los apelantes “podrían ejercitar su derecho a la libre ex-presión y a la protesta mediante la utilización del recurso del piquete”, pero que el mismo habría de conducirse “en forma ordenada, prescindiendo del uso de altoparlantes, me-gáfonos e instrumentos musicales de percusión o de viento con los cuales pudieran producirse sonidos ensordecedores y ofensivos a los sentidos, así como los estribillos y frases de protesta proferidos a coro y de manera ruidosa”; determinó que los apelantes podrían celebrar sus actividades durante el día solamente y “en forma tal que no tengan el efecto de per-turbar o menoscabar la salud, la paz, el sosiego, la tranquili-dad y la privacidad de las personas que residen o trabajan en el área, ni desplegarán y utilizarán colchones, colchonetas y otros artículos tales como sábanas, cartones, etc. en las de-pendencias del dominio público o en sitios de propiedad particular sin el permiso de sus dueños”; y determinó que los demandados apelantes “eliminarán del sitio cualquier vehí-culo de motor o mueble que moleste o interfiera con el libre movimiento de personas y de vehículos por las calles y las aceras incluyendo el camión cantina. ...”
El piquete, en este caso, se estaba celebrando en el tramo de la Calle Fortaleza comprendido entre la Calle del Cristo y los portones de La Fortaleza. Es esta una calle sin salida, estrecha, en la cual están ubicadas varias oficinas del Go-bierno estatal, casas de familia, un hospital y la residencia del Gobernador de Puerto Rico. Son estos factores que nece-sariamente hay que tomar en cuenta para determinar la ra-zonabilidad de la reglamentación.
Consideremos primero el factor relativo al hecho de que el piquete se estaba llevando a cabo frente a La Fortaleza. Las opiniones sobre los piquetes residenciales de oficiales públicos son muchas y diversas. Por vía de ejemplo, Alfred Kamin expone en su artículo Residential Picketing and The First Amendment, 61(2) Nw. U. L. Rev., págs. 177, 228 (1966-67) lo siguiente:
*648“Pero el caso contra los piquetes residenciales de funciona-rios públicos está tan firmemente arraigado que es innecesario fundamentarlo en dicta de la Corte Suprema o en un análisis legal. El propio concepto de gobierno representativo hace odiosa e ilegal tal estratagema de agitación política. Toda demostración en hogares de funcionarios públicos, por necesidad, afectará a los vecinos quienes son extraños a la controversia política. ¿El advenir tal propietario a un puesto público, acaba con su derecho a la privacidad, su familia y vecinos? La interrogante tiene un significado profundo en una sociedad democrática. Si el precio de obtener un puesto público conlleva la pérdida del último re-ducto de privacidad y reposo, sometiendo a su familia y vecinos al hostigamiento de demostraciones en las aceras, entonces el país habría perdido los servicios de sus ciudadanos más capa-citados.” (Traducción nuestra.) (10)
En nuestra jurisdicción, (11) debido a que el “. . . derecho a la intimidad tiene firme base en la valorativa puertorri-*649queña” hemos sostenido, como regla básica, el derecho a la tranquilidad del hogar de los servidores públicos, haciendo reserva sobre posibles . . casos en que por variar alguna de las circunstancias y el peso relativo de los intereses envuel-tos será necesaria la regulación del piquete y no su prohibi-ción absoluta.” E.L.A. v. Hermandad de Empleados, supra.
En el caso que nos ocupa, fue correcta la determinación judicial no prohibiendo el piquete por el hecho de celebrarse frente a los portones de La Fortaleza. La petición de los mani-festantes iba dirigida al Gobernador de Puerto Rico, quien reside y trabaja en dicho lugar y de ordinario, no está ac-cesible al público en ningún otro sitio. De prohibir en forma absoluta la celebración de todo piquete frente a La Fortaleza, estaríamos sin ninguna justificación dejando a los ciudadanos desprovistos de un lugar donde acudir ante el Primer Ejecu-tivo del país para expresar y exponer sus ideas, opiniones y agravios. En virtud de esta prohibición, dicho funcionario público quedaría prácticamente inmune a este tipo de activi-dad, la cual, cuando se celebra con un fin legítimo y en forma pacífica y ordenada, está protegida por nuestra Constitución bajo la cláusula que reserva al pueblo el derecho a reunirse en asamblea pacífica y a pedirle al gobierno la reparación de agravios.
Ahora bien, como expresara anteriormente, La Fortaleza, por razones históricas, está ubicada en una calle angosta y sin salida, contigua a varias oficinas del gobierno, residencias particulares y a un hospital. El tribunal de origen determinó que se estaban entorpeciendo las labores de las oficinas y del hospital y que se estaban causando molestias innecesarias a los residentes del área debido a los ruidos producidos por los *650altoparlantes, instrumentos musicales y cantos de los ape-lantes.
El reconocimiento del derecho a establecer un piquete frente a La Fortaleza, no significa que el mismo pueda condu-cirse en forma tan alborotada que impida el desempeño de los trabajos y la convivencia a que son acreedores los moradores de las residencias anexas. En armonía con el derecho del Estado a regular las demostraciones que interfieran sustan-cialmente con el funcionamiento de las oficinas y del hospital, y con el deber de velar por la protección del derecho de priva-cidad de los residentes del área, fue acertada la reglamenta-ción de la actividad sonora del piquete pues el poder judicial, en justo equilibrio de todos los intereses en conflicto, puede reglar y hasta prohibir las amplificaciones de sonido y que se toquen instrumentos musicales. (12)
“Igualmente la naturaleza sonora de estas actividades no necesariamente conduce a despojar de protección constitucional a los participantes en las mismas. Ya habíamos indicado que ese tipo de actividades contienen diversos elementos de expresión en forma de discursos, arengas, vítores, aplausos, canciones al igual que expresiones de resentimiento, indignaciones y abu-cheos que de por sí no justifican necesariamente su disolución. Esto no significa que de tornarse intensamente ruidosas o escan-dalosas no pueda ser intervenida válidamente por la policía para su dispersión. Tampoco debe deducirse que en determinadas cir-cunstancias la acusticidad producida por los manifestantes no pueda rendirse a la tranquilidad perentoria de las personas o lugares afectados por la manifestación. Por ejemplo, cuando se celebran en las inmediaciones de hospitales, escuelas, cortes de justicia, oficinas, residencias y estructuras análogas y conduzca a un real entorpecimiento de las tareas ordinarias que rebase la normal desatención que alienta la curiosidad por lo que ocurre extramuros, o produzca fundado temor por la seguridad o tran-quilidad de los ocupantes en las mismas. Debe, no obstante, com-prenderse que esas actividades producen condiciones de insatis-facción, irritación o indignación en algunos oyentes o partici-*651pantes, y que esto también es un valor precisado de las finalida-des por esas exhortaciones públicas.” (13)
En términos generales, merece aprobación esta línea de pensamiento. Un piquete no pierde su característica de pa-cífico y por ende su protección constitucional por el simple hecho de que los participantes canten o toquen instrumentos musicales. Ahora, esta forma de expresión está sujeta a re-glamentación y puede en casos ser prohibida, en atención al lugar en que se lleve a cabo, del disturbio público que cause, y otros factores.
En cuanto al uso de altoparlantes y megáfonos, me remito a los pronunciamientos en el caso de Mari Brás v. Casañas, supra:
“Previamente precisa establecer que el uso .de altoparlantes para la diseminación de ideas y conceptos está protegido por el derecho constitucional que garantiza la libre expresión. En efecto no es más que la emisión de la palabra mecánicamente ampliada. No sólo los adelantos tecnológicos demandan que el .derecho protegido no se limite a las usuales y proverbiales for-mas de expresión sino que las necesidades económicas así lo re-quieren con vista del control que se ejerce por un grupo limitado sobre otros medios de comunicación en masa y de que es éste un vehículo al alcance de quienes, por su costo, no pueden utilizar en forma efectiva la prensa, la radio y la televisión. Por otro lado, el derecho a la libre expresión conlleva el derecho a ser oído y el uso de medios de ampliación sólo asegura que el mensaje llegará a un número mayor de personas.
Advertimos finalmente que nada de lo expuesto significa que no pueda reglamentarse el uso de altoparlantes en cuanto a tiempo, lugar y volumen, no sólo para fines electorales sino para cualquier otro fin lícito. Sólo resolvemos que la prohibición abso-luta . . . conflige con la See. 4 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico.....”
*652Aun cuando coincido en que el tribunal a quo actuó correc-tamente al reglamentar la actividad sonora del piquete, en-tiendo que no fue lo suficientemente específico como lo exige la doctrina jurídica que propugna la tesis de que la validez de una reglamentación de conducta bajo tutela constitucional debe ser esbozada de forma tal que sea fácil distinguir la actividad permitida de la prohibida. Grayned v. City of Rockford, 408 U.S. 104 (1972); Kejishian v. Bd. of Regents, 385 U.S. 500 (1964); NAACP v. Alabama, 377 U.S. 288 (1964).
La sentencia se limitó a expresar que los apelantes pres-cindirían del uso de altoparlantes, instrumentos musicales, etc. “con los cuales pudieran producirse sonidos ensordecedo-res y ofensivos a los sentidos.” Esta disposición a mi juicio es muy vaga, y a pesar de no ser una prohibición absoluta, no especifica cómo se pueden llevar a cabo dichas actividades sonoras. Debió el tribunal reglamentar las mismas en cuanto a volumen, tiempo, número, etc. Pudo limitar a uno el número de altoparlantes o megáfonos y disponer que se usaran con un volumen moderado por breves minutos cada dos horas du-rante el día; y de igual modo autorizar el uso limitado de dos o tres instrumentos musicales y el canto de estribillos durante la hora de almuerzo (12:00 M. a 1:00 P.M.).
Concurro en que el tribunal de instancia estuvo justificado en ordenar a los apelantes a remover los colchones, mattresses, etc. y la cantina rodante. Si bien es cierto que las calles y aceras son de dominio público y han sido los lugares por excelencia para la diseminación de ideas, el Estado de-mostró el insoslayable interés que posee de velar por la segu-ridad y salubridad públicas y el libre fluir del tránsito que discurre por una calle tan angosta, evitando el abuso de la propiedad, pública o privada. La garantía de la libre ex-presión no confiere un derecho a los participantes a “mu-darse” al lugar donde se efectúa un piquete, colocando ob-jetos que interfieren y obstaculicen el tránsito, el movimiento de peatones en las aceras y el libre fluir en las entradas y *653salidas de los edificios que están ubicados en el área. Y como correctamente determinó el tribunal sentenciador, los ape-lantes no están autorizados a situar dichos objetos en propie-dad privada sin el consentimiento de sus dueños.
Disiento en que una vez reglamentada adecuadamente la actividad sonora del piquete, limitada la misma conforme ha sido expuesta,(14) incluyendo la remoción de todos los objetos que obstaculizan el libre tránsito en la calle y acera, se haya autorizado el piquete únicamente durante el día. En el balance de intereses, soy de opinión que no se interfiere sustan-cialmente con el derecho de privacidad de los residentes del área el que por la noche, un número limitado de manifes-tantes continúen el mismo en silencio si así lo desean. En tales circunstancias, más que un piquete, el tribunal ha pro-hibido una vigilia sin causa para ello.
Modificaría la sentencia del Tribunal Superior, a los fines de reglamentar el piquete conforme los siguientes pronun-ciamientos :
A) Los demandados y aquellas personas que actúan de acuerdo o participan activamente con ellos, podrán ejercitar, si lo desean, su derecho a la libre expresión y protesta, me-diante la utilización del recurso del piquete en el tramo de la Calle Fortaleza separada por la Calle Cristo con sujeción a la siguiente reglamentación:
1 — Horas Diarias (8:00 A.M. a 6:00 P.M)
a) El piquete se conducirá en forma ordenada, par-ticipando solamente aquel número máximo de manifestantes .que permitan los límites físicos de las aceras públicas sin que se impida el libre fluir y acceso de automóviles y peatones;
*654b) El piquete se conducirá prescindiéndose del uso de altoparlantes, megáfonos e instrumentos musicales de percu-sión o de viento, con los cuales puedan producirse sonidos en-sordecedores y ofensivos a los sentidos; así como los estribillos y frases de protesta, proferidos individual o colectivamente (a coro) y de manera ruidosa. Queda autorizado el uso de un megáfono a volumen moderado, cuyo sonido no trascienda los límites .de diez pies desde el sitio de la persona que lo uti-liza, y ello solamente durante el período de tres minutos cada dos horas. El canto individual o colectivo, sin ampliación sonora mecánica y con tres instrumentos musicales de escasa sonoridad, queda autorizado desde las 12:00 M. a 12:15 P.M. y 12:45 P.M. a 1:00 P.M.
c) Estas actividades podrán conducirse solamente de día en forma tal, que no tengan el efecto de perturbar o menoscabar la salud, la paz, el sosiego, la tranquilidad y la privacidad de las personas que residen o trabajan en el área. No se desplegarán y utilizarán colchones, colchonetas y otros artículos tales como sábanas, cartones, y otros objetos en las dependencias del dominio público, o en sitio de propiedad particular sin el permiso de sus dueños.
d) En el curso de su manifestación, se eliminarán del sitio cualquier vehículo de motor o mueble que moleste o inter-fiera con el libre movimiento de personas y de vehículos por las calles y las aceras, incluyendo el camión-cantina esta-cionado en la Calle Fortaleza.
2 — Horas Nocturnas (6:00 P.M. a 8:00 A.M.)
Con sujeción estricta a la reglamentación antes ex-puesta, los demandados y aquellas personas que actúan de acuerdo o participan activamente con ellos, en número no mayor de diez, podrán ejercitar el derecho al piquete, si lo desean, durante las horas nocturnas de 6:00 P.M. a 8:00 A.M., de manera silenciosa. Durante dicho horario, no podrán *655hacer uso de ningún megáfono, instrumentos que originen ruido, cantos o expresiones.
B) Los términos de la presente Sentencia deberán ser observados bajo apercibimiento de desacato.
Para una eficaz instrumentación de la misma y conoci-miento de todos los interesados, se autoriza a la secretaria del tribunal de instancia la expedición de cuantas copias fue-ren necesarias de la parte dispositiva para entrega a la Ofi-cina del Alguacil General. Este funcionario, por conducto de las autoridades del orden público, velará por el estricto cum-plimiento de lo aquí prescrito. Tomará cualquier medida que estimare pertinente en la delineación y ejecución de este man-dato, debiendo velar porque sean protegidos los derechos de todos los concernidos.

 Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico.


Ley Núm. 1 de 11 de septiembre de 1948, según enmendada. (3 L.P.R.A. sec. 2).


La Nueva Constitución de P.R.; Editorial de la U.P.R., pág. 205 (1954).


 Antieau, Modem Constitutional Law, Vol. I, sec. 1:1, pág. 4 (1969).


 Entre conflictos del derecho al libre ejercicio del culto y la intimi-dad hemos expresado:
“La protección constitucional ampara la libertad de conciencia más no la libertad de torturar. El Estado no puede intervenir con la devoción y creencia religiosa pero sí con el método de sus practicantes cuando éste hiere y lastima hasta anular el derecho de intimidad (privacy) de la fami-lia.” Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 27 (1974).


 Véase Kaufman, Irving, The Medium, The Message and the First Amendment, 45 N.Y.U.L. Rev. 777, 1970; Segrete, Mark, Freedom of Expression: The Mass Demonstration Under the First Amendment, 31(3) OMo St. L.J. 551, 1970.


 Picketing the Homes of Public Officials, 34 U. Chi. L. Rev., 106, 1966-67.


 Véanse, Nueva Constitución de Puerto Rico, supra, págs. 211-212; Regulations of Demonstrations, 80 Harv. L. Rev. 1773 (1966-67) y artículos citados en el escolio 6, supra.


Regulations of Demonstrations, 80 Harv. L. Rev. swpra; Antieau, Modem Constitutional Law, supra, sec. 1:2, pág. 6; Segrete, Mark, Freedom of Expressions: The Mass Demonstration Under the First Amendment, 31(3) Ohio St. L.J., supra; Kamin, Alfred, Residential Picketing and The First Amendment, 61 N.W. U. L. Rev. 177 (1966-67).


 El autor parece entender que existe una diferencia si la residen-cia es propiedad del oficial público o si pertenece al estado y el oficial pú-blico la vive.
Para un punto de vista distinto, véase Picketing the Homes of Public Officials, 34 U. Chi. L. Rev., pág. 106 (1966-67), en el cual el autor des-taca una diferencia en enfoque cuando la residencia y la oficina del fun-cionario están en el mismo lugar, y establece cuatro categorías de funciona-rios propietarios en escala ascendente de mayor privacidad en expectativa, a saber: (1) funcionarios públicos; (2) funcionarios cuasi públicos (dueños o propietarios de negocios o líderes de la comunidad que se aíslan del pú-blico) ; (3) funcionarios cuasi públicos y líderes comunitarios accesibles al público; y (4) personas privadas. -


 Las decisiones en las jurisdicciones estaduales norteamericanas reflejan variedad de opiniones. En Flores v. City and County of Denver, 220 P.2d 373 (1950), el tribunal revocó una sentencia condenando a un grupo de personas que piquetearon en forma pacífica la casa del Goberna-dor de Colorado. En Gregory v. Chicago, 394 U.S. 111 (1969), los peticio-narios marcharon pacífica y ordenadamente desde la alcaldía hasta la resi-dencia del alcalde y se entendió que la marcha, por ser pacífica y ordenada, estaba protegida por la primera enmienda. En Scott v. D.C., 84 A.2d 849 (1962), se tomó conocimiento judicial de que existe un área frente a la Casa Blanca en que se han celebrado muchos piquetes. En State v. Anonymous, 274 A.2d 897 Conn. (1970), se permitió un piquete frente a la resi-dencia de un jefe de una agencia de estado. En City of Wauwatosa v. King, 182 N.W.2d 530, Wis. (1971), el tribunal encontró válida una orde-nanza que prohibía piquetear la residencia de cualquier persona. Se esta-*649ban piqueteando los hogares de los miembros de la Junta Escolar. Ex-presó el tribunal que es constitucional la prohibición de piquetes y paradas en ciertas áreas designadas. Véanse también García v. Gray, 507 F.2d 539 (1974) y City of Brookfield v. Groppi, 184 N.W.2d 97, Wis. (1971).


Antieau, mpra, see. 1:2, pág. 7.


Los Derechos de Expresión y el Uso de las Vías Públicas en Puerto Rico, C.D.C. 1971, págs. 15-16.


El insigne Juez William O. Douglas en su obra The Right of the People (Freedom of Expression), 35-65 (1958), expuso:
“. . . la acumulación de personas juntas usualmente crea problemas que, no obstante ser incidentales a la libertad de expresión y asamblea, deben ser sujetos a algún control en el interés de la paz y silencio o de la ley y el orden.” Pág. 58.